Exhibit 10.1

AGREEMENT

This Agreement, dated as of January 24, 2008 (“Agreement”), is by and among
CRYO-CELL International, Inc., a Delaware corporation (the “Company”), and the
other persons and entities that are signatories hereto (collectively, the
“Holders,” and each, individually, a “Holder”), each of whom is a holder of
common shares, par value $.01, of the Company (the “Shares”).

WHEREAS, pursuant to an agreement with the Company, upon recommendation of the
Governance Committee of the Board of Directors of the Company (the “Board”), the
Board nominated Andrew J. Filipowski for election as a director of the Company
at the Company’s annual meeting of stockholders held on July 16, 2007 (the “2007
Annual Meeting”);

WHEREAS, the Delaware Court of Chancery has invalidated the results of the
election of directors at the 2007 Annual Meeting, reinstated the members of the
Board that were in office prior to the 2007 Annual Meeting, and ordered the
Company to hold a new election of directors to the Board at a special meeting of
shareholders to be held on March 4, 2008 (the “Special Meeting”);

WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to nominate Mr. Filipowski for election as a
director of the Company to serve at least until the Company’s 2009 annual
meeting of shareholders (the “2009 Annual Meeting”), provided that the Holders
agree to certain limitations on their activities as described herein, and the
Holders are willing to agree to such limitations.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holders that (i) this Agreement has been duly authorized,
executed and delivered by the Company, and is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; and (ii) neither the execution of this Agreement nor the
consummation of any of the transactions contemplated hereby nor the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject.

2. Representations and Warranties of the Holders. Each of the Holders represents
and warrants to the Company that this Agreement has been duly authorized,
executed and delivered by such Holder, and is a valid and binding obligation of
such Holder, enforceable against such Holder in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,



--------------------------------------------------------------------------------

insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles.

3. Board of Directors Matters.

(a) The Board agrees to nominate Andrew J. Filipowski as part of the
management’s slate of nominees for election to the Board at the Special Meeting
and at any subsequent meeting of stockholders at which directors are to be
elected prior to the 2009 Annual Meeting (each such meeting, a “Subsequent
Meeting”).

(b) Each of the Holders agrees to vote all of the Shares for which he or it has
voting power, in favor of each person nominated by the Board or any committee
thereof, and not to subsequently change or revoke such vote or vote for any
other nominees besides each person nominated by the Board or any committee
thereof at the Special Meeting or any Subsequent Meeting.

4. Standstill.

(a) Except for actions expressly permitted by this Agreement, each of the
Holders agrees that (i) from the date of this Agreement until the Special
Meeting is permanently adjourned and (ii) if Mr. Filipowski is elected as a
director at the Special Meeting, until the earlier of (x) the 2009 Annual
Meeting or (y) such earlier time as Andrew J. Filipowski is no longer a director
of the Company for a reason other than his voluntary resignation from the Board,
without the prior written consent of the Board specifically expressed in a
written resolution adopted by a majority vote of the entire Board, neither such
Holder nor any of its Affiliates or Associates under its control or direction
will, and it will cause each of its Affiliates and Associates under its control
not to, directly or indirectly, in any manner: (A) engage in any solicitation of
proxies or consents to vote any voting securities of the Company in opposition
to the recommendations of the Board or become a participant in any election
contest with respect to the Company; (B) otherwise take any action to obtain
representation on the Board; (C) take any action that is designed to require the
Company to make a public announcement regarding its strategic alternatives;
(D) enter into any agreements with any third party with respect to any of the
foregoing; or (E) make any public announcement with respect to any of the
foregoing, except as advised by counsel to comply with applicable law and
regulations.

(b) As used in this Agreement, the terms “Affiliate” and “Associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the Securities
and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); the terms “beneficial owner” and “beneficial
ownership” shall have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act; and the terms “person” or “persons” shall
mean any individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature; and “group”
shall have the meaning as set forth in Rule 13d-5 promulgated by the SEC under
the Exchange Act.

 

2



--------------------------------------------------------------------------------

5. Confidentiality. The Holders (each, a “Recipient”) each acknowledge the
confidential and proprietary nature of the Confidential Information (as defined
below) and agree that the Confidential Information (a) will be kept confidential
by Recipient and Recipient’s Representatives and (b) will not be disclosed by
Recipient (except to other Recipients and their Affiliates and Associates and
such person’s Representatives to the extent contemplated by this Agreement) or
by Recipient’s Representatives (as defined below) to any person except with the
specific prior written consent of the Company or except as expressly otherwise
permitted by this Agreement. It is understood that (x) Recipient may disclose
Confidential Information only to those of Recipient’s Representatives who are
informed by Recipient of the confidential nature of the Confidential Information
and the obligations of this Agreement and (y) Recipient shall be responsible for
the breach of the provisions of this Section 5 by Recipient’s Representatives.
As used in this Agreement, the term “Confidential Information” means and
includes any and all of the information concerning the business and affairs of
the Company that may hereafter be disclosed to Recipient by the Company or by
the directors, officers, employees, agents, consultants, advisors or other
representatives, including legal counsel, accountants and financial advisors
(“Representatives”) of the Company; provided that “Confidential Information”
shall not include information that (a) was in or enters the public domain or was
or becomes generally available to the public other than as a result of
disclosure by Recipient or any Representative thereof, (b) was independently
acquired by Recipient without violating any of the obligations of Recipient or
its Representatives under this Agreement, or under any other contractual, legal,
fiduciary or binding obligation of Recipient or its Representatives with or to
the Company, (c) was available, or becomes available, to Recipient on a
nonconfidential basis other than as a result of its disclosure to Recipient by
the Company or any Representative of the Company, but only if to the knowledge
of Recipient the source of such information is not bound by a confidentiality
agreement with the Company or is not otherwise prohibited from transmitting the
information to Recipient or Recipient’s Representatives by a contractual, legal,
fiduciary or other binding obligation with or to the Company, or (d) was
independently developed by Recipient or its Representatives without reference to
any other Confidential Information.

6. Specific Performance. Each of the Holders, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the other
party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable in damages. It
is accordingly agreed that the Holders or any of them, on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the other party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity.

 

3



--------------------------------------------------------------------------------

7. Jurisdiction; Applicable Law. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of the federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the federal or state courts of the State of Delaware, and
each of the parties irrevocably waives the right to trial by jury and (d) each
of the parties irrevocably consents to service of process by first class
certified mail, return receipt requested, postage prepaid, to the address of
such parties’ principal place of business or as otherwise provided by applicable
law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

8. Stockholder Representative. Each of the Holders hereby irrevocably appoints
Andrew J. Filipowski as such member’s attorney-in-fact and representative (the
“Stockholder Representative”), in such member’s place and stead, to do any and
all things and to execute any and all documents and give and receive any and all
notices or instructions in connection with this Agreement and the transactions
contemplated hereby. The Company shall be entitled to rely, as being binding on
each of the Holders, upon any action taken by the Stockholder Representative or
upon any document, notice, instruction or other writing given or executed by the
Stockholder Representative.

9. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

10. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

11. Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties hereto with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth herein. This
Agreement may be amended only by a written instrument duly executed by the
parties hereto, or in the case of the Holders, the Stockholder Representative,
or their respective successors or assigns.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

[Signature Page to Agreement]

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.

 

CRYO-CELL INTERNATIONAL, INC. By:  

/s/ Mercedes Walton

Name:   Mercedes Walton Title:   Chairman and Chief Executive Officer

/s/ Andrew J. Filipowski

Andrew J. Filipowski

/s/ Matthew G. Roszak

Matthew G. Roszak SILKROAD EQUITY LLC By:  

/s/ Matthew G. Roszak

  Matthew G. Roszak, individually and as a Managing Member of SilkRoad Equity
LLC